Title: To Benjamin Franklin from John Thompson: a Petition, [c. 27 June 1778]: résumé
From: Thompson, John
To: Franklin, Benjamin


<[Brest, c. June 27, 1778], in the third person: He was a gunner on the Lexington when she was captured on December [September] 19, 1777, following an engagement in which he lost his leg. After five months in hospital in England he escaped to Dunkirk, and Franklin provided him with clothes. On May 3 he left for Nantes to get home, but was driven ashore in Brittany and went to Brest, where the French commissary gave him a little money and the intendant sent him to hospital. He is still there, and the surgeon’s certificate will show that he is cured. Please send him some clothes and cash to pay for his laundry, and help him get passage to America.>
